         Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 1 of 31




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

REACT ENVIRONMENTAL PROFESSIONAL          :
SERVICES GROUP, INC., et al.,             :
                Plaintiffs,               :
                                          :
                    v.                    :                  Civil No. 2:20-cv-00533-JMG
                                          :
JON P. BUZAN, et al.,                     :
                    Defendants.           :
__________________________________________


                                 MEMORANDUM OPINION

GALLAGHER, J.                                                                  August 13, 2021

       Business breakups beget bad blood. That is certainly the case here, as Plaintiffs REACT

Environmental Professional Services Group, Inc. and Jerry F. Naples, Jr. allege that their former

business partner, Defendant Jon P. Buzan, misappropriated trade secrets when he left for a

competing company, Defendant CDS Capital Management, L.C. Defendants request summary

judgment on each of Plaintiffs’ claims and move to strike language in Plaintiffs’ opposition

briefing. Plaintiffs, who have alleged spoliation throughout this litigation, move for sanctions.

For the following reasons, summary judgment will be granted in Defendants’ favor. We will also

grant the motion to strike and deny Plaintiffs’ motion for sanctions.

I.     FACTUAL BACKGROUND

       A.      Introduction

       At its core, this case is about a business relationship gone wrong. Defendant Jon P. Buzan

and Plaintiff Jerry F. Naples, Jr. once worked together at REACT Environmental Professional

Services Group, Inc. (“REACT”), a company that provides “consulting services to buyers and

potential buyers and owners of real estate as to the remediation and revitalization of
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 2 of 31




environmentally troubled real estate.” Compl. ¶ 2, ECF No. 1. Naples founded the company;

Buzan was its CEO. Id. ¶¶ 5, 11.

       On May 30, 2008, Buzan and Naples entered a Stockholders’ Agreement (the

“Agreement”).     Id. ¶ 9.    In exchange for 50% of REACT’s shares, Buzan agreed to a

comprehensive non-compete clause:

                Covenant Not To Compete. Stockholder/employee agrees that he
                shall not, at any time, while he is employed by the Corporation
                pursuant to this Agreement, or any time thereafter, for a period of
                two (2) years following his termination of employment, either
                directly or indirectly, whether as agent, Stockholder, employee,
                officer, director, trustee, partner, proprietor or otherwise, except as
                the holder of not more than five percent (5%) of the stock of a
                publicly held company, provided employee does not participate in
                the business of such Corporation or render advice or assistance to it:

                a. Engage in or render advice or assistance to, other than on behalf
                   of the Corporation, any business within one hundred (100) miles
                   of any office of the Corporation . . . .

                b. Divert or attempt to divert any business whatsoever from the
                   Corporation or entice or attempt to entice any of the customers
                   of the Corporation so as to cause any of such customers not to
                   do business with the Corporation.

                c. Disclose to any person who is not, at the time of such disclosure,
                   an employee or licensee of the Corporation . . . the name and
                   address of, or any information concerning any customer of the
                   Corporation or any confidential information regarding the
                   Corporation’s business obtained while in the employ of the
                   Corporation.

                d. Divert or attempt to divert or entice or attempt to entice any
                   employee of the Corporation to cease employment with the
                   Corporation.

App. vol. 2, 135–36, ECF No. 78-2. The Agreement later became the subject of a suit in

Pennsylvania state court, the significance of which will be explained below. See id. at 111–15.

       By 2015, the parties’ relationship began to sour. Compl. ¶ 11. Naples believed that Buzan

was not driving the company in a positive direction and was not bringing in “big whale[s].” App.


                                                  2
         Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 3 of 31




vol. 1, 67–69, ECF No. 78-1. He ultimately blamed Buzan for the company’s lack of profitability.

Id. at 66.

        On January 18, 2019, Naples sued Buzan in the Philadelphia Court of Common Pleas.

App. vol. 2, 107–40. Alleging that Buzan had “not paid for 50% of the shares of” REACT, Naples

requested that the Court declare:

               a. That Buzan is in breach of the [Agreement] . . .;

               b. That any opportunity to cure such breach as [sic] expired;

               c. That Naples is the sole, or majority shareholder of the issued and
                  outstanding stock of [REACT];

               d. That the [Agreement] is void ab initio.

Id. at 112–13 (emphasis added); see also id. at 150 (“It is denied that Buzan ever became or

continues to be a 50% owner of [REACT]. To the contrary, he did not and is not.”). 1 Buzan filed

a counterclaim, but ultimately withdrew it, deciding instead to end his employment with REACT.

See Def.’s Statement of Facts ¶ 11, ECF No. 78 [hereinafter “DSOF”]. On July 26, 2019, Buzan

resigned from REACT. See id. ¶ 12.

        On or about July 29, 2019, CDS Capital Management, L.C. (“CDS”) hired Buzan. Id. ¶

13.    CDS owns Comstock Environmental (“Comstock”), “a professional environmental

engineering and consulting firm for environmental assessment and remediation.”            Id. ¶ 4.

Comstock and REACT are competitors. Compl. ¶ 13.

        Comstock’s general counsel, Jubal Thompson, thoroughly vetted Buzan before the hiring.

DSOF ¶ 15. At a minimum, Thompson reviewed the Pennsylvania state court complaint “with

Buzan’s litigation counsel and two law firms . . . to understand Comstock’s responsibilities with



1
       Naples was deposed in that separate litigation. He maintained that the “all of the terms [of
the Agreement] are void.” App. vol. 1, 79–80.


                                                3
         Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 4 of 31




respect to Pennsylvania law as it related to the [Agreement] and the state lawsuit.” Id. Thompson

credited the complaint’s request to declare the Agreement void ab initio. Id. ¶ 16; see also App.

vol. 2, 157 (“In permitting CDS’s hire of Mr. Buzan, I relied in part on [the state court complaint’s]

sworn statements that the [Agreement] was void ab initio . . . .”). He separately believed that the

Agreement’s non-compete clause was unenforceable as a matter of law. DSOF ¶ 16. Nevertheless,

prior to the hiring, “no one at CDS discussed Buzan’s client book or any specific clients with him.”

Id. ¶ 14. And once Buzan was hired, Thompson and CDS repeatedly “instructed Buzan not to

solicit any REACT customers or employees.” Id. ¶¶ 17–18.

       In sum, Plaintiffs take issue with three events: (1) Buzan’s alleged misappropriation of

trade secrets and Naples’ personal information; (2) Buzan’s alleged recruitment of REACT

employees to Comstock; and (3) Buzan’s alleged spoliation of electronically stored information

(“ESI”). These episodes will be described in turn.

       B.      Misappropriation of Trade Secrets and Personal Information

       On July 31, 2019, Naples emailed REACT’s entire customer list, “informing them that

Buzan had left REACT and gone to work at a different company.” Id. ¶ 28. One of those customers

was Israel Roizman. Id. ¶ 31. Roizman had been working with Buzan, so he called Naples to

discuss the situation. Id. Naples did not return the call. Id. ¶ 32.

       The parties dispute what happened next. Defendants maintain that Roizman called Buzan

and requested a meeting to discuss a project (the “Roizman Project”). Id. ¶¶ 33–34. 2 On the other

hand, Plaintiffs insist that Roizman’s “contact with Comstock was initiated by Buzan.” Pls.’ Resp.




2
        Phone records and Buzan’s testimony support this version of events. See App. vol. 2, 166
(phone records showing a call between Buzan and Roizman on July 31, 2019); App. vol. 1, 20 (“I
believe [Roizman] called me on July 31st within two hours of the e-mail blast that I described from
Jerry Naples.”).


                                                  4
         Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 5 of 31




to Def.’s Statement of Facts ¶ 31, ECF No. 80-3 [hereinafter “PRSOF”]. 3

       Regardless, before engaging Roizman as a client, “Thompson personally contacted

Roizman’s counsel to confirm the facts and circumstances surrounding Roizman’s contact with

Buzan. Roizman’s counsel verified . . . that Roizman had not been solicited and that he had

independently and unilaterally reached out to Buzan.” DSOF ¶ 36. On August 3, 2019, Comstock

and Roizman entered a Consultant Agreement for the Roizman Project. Id. ¶ 37; see also App.

vol. 2, 168.

       The problem, though, is that REACT previously submitted a proposal for the Roizman

Project. See App. vol. 2, 209–13 (REACT proposal dated April 5, 2019). It directly mirrors the

proposal that Comstock submitted in August 2019. Compare id., with id. at 202–06. For example,

they share the same language and pricing. Compare id. at 211, with id. at 204.

       Plaintiffs allege that, the day before his resignation, Buzan downloaded REACT’s Roizman

Project proposal to his company-issued laptop, along with “highly confidential and personal

financial information of Mr. Naples and of his family.” Compl. ¶¶ 14–15, 17. Moreover, about

one week before his resignation, Buzan allegedly “transferred his [REACT] Verizon cellphone

number over to his personal account, thereby allowing himself access to REACT’s business and

customers on a continuing basis.” Id. ¶ 25.

       Plaintiffs demanded that Buzan “return REACT’s laptop computer and cellphone but he

delayed doing so for several days, during which he began employment with Comstock.” Id. ¶ 19.

When Buzan finally returned his REACT devices, Plaintiffs submitted them to Maragell, LLC

(“Maragell”), for forensic examination. See id. ¶ 20. Maragell’s findings were memorialized in a



3
       The testimony cited for this proposition is equivocal at best. Roizman did not remember
“exactly how” he learned of Buzan’s new employment with Comstock. Pls.’ Mem. Ex. Q, at 50,
ECF No. 80-2. He thought Buzan “came and told us that he is capable of doing the work.” Id.


                                               5
         Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 6 of 31




report dated January 16, 2020 (the “Maragell Report”). See App. vol. 2, 214–20 (opening pages

of the Maragell Report). The contents of the Maragell Report will be summarized below, in

Section I.D.

       C.      Recruitment of Chelsie Johnston 4

       In addition to misappropriating information from REACT, Buzan allegedly recruited one

of its employees, Chelsie Johnston, to Comstock.        See Compl. ¶ 53.       Johnston was an

administrative assistant at REACT. DSOF ¶ 20.

       On July 30, 2019, shortly after contacting Buzan, 5 Johnston submitted her two weeks’

notice. Id. ¶ 22. Once Thompson caught wind of this development, 6 he declined to hire Johnston

“out of an abundance of caution.” Id. ¶ 23. “Only after attempting to ensure that there was no

solicitation by Buzan and that Johnston approached Buzan for employment, did Thompson

consider the hiring of Johnston.” Id. ¶ 24.

       To that end, Johnston submitted an affidavit in September 2019, stating that she left

REACT because “1) the management of [REACT] negatively modified [her] job responsibilities

and prevented [her] from accessing [her] normal passwords and administrative rights; and 2)

[REACT’s] management acted unprofessionally and accusatory towards [her] upon the departure




4
        Plaintiffs also allege that Buzan improperly recruited William Chaykin, a former REACT
project manager, to Comstock. See Pls.’ Mem. Ex. T, ECF No. 80-2. Defendants do not address
this point in their motion, so we limit our summary to Johnston’s alleged recruitment.
5
        Buzan testified that Johnston called him the “Tuesday after [he] had left” REACT. App.
vol. 1, 14–15. Buzan left REACT on July 26, 2019, a Friday. DSOF ¶ 12. That means Johnston
called Buzan and submitted her two weeks’ notice on the same day: Tuesday, July 30, 2019.
6
        Buzan apparently lobbied his superiors to hire Johnston. See App. vol. 1, 15 (“Q. Did you
tell her that she should come work for Comstock? A. I didn’t have the authority to tell her to
come work at Comstock. I would have pitched it to my superiors. Q. Did you pitch it to your
superiors? A. Absolutely.”).


                                               6
         Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 7 of 31




of Jon Buzan from the company.” App. vol. 2, 160. She further affirmed that she “was not

encouraged to leave, or diverted from, [her] employment at [REACT] by Jon Buzan, or any

employee of [Comstock].” Id. Buzan similarly affirmed that he “did not initiate any affirmative

or passive actions to either divert, attempt to divert, or entice, or attempt to entice, [Johnston] to

cease employment with [REACT].” Id. at 162.

        In reliance on these affidavits, Comstock hired Johnston on September 18, 2019. DSOF ¶

27. 7

        D.     Spoliation

        For the most part, allegations of spoliation animate this case. Since the issuance of the

Maragell Report, Plaintiffs have continuously asserted that Buzan confiscated and then destroyed

ESI. Below is an outline of the relevant events.

               i.      Maragell Report

        On August 21, 2019, Maragell received Buzan’s laptop and cellphone from REACT. App.

vol. 2, 215. After forensically examining the devices, Maragell concluded that Buzan:

               a. Copied his React Outlook email account (containing
                  approximately 1.5 years’ worth of mail). The emails within the
                  account contained attachments pertaining to several projects
                  React was actively pursuing.

               b. Copied and accessed the personal files belonging to React’s
                  President to the Buzan laptop, and then deleted them, together
                  with many of React’s company files, on his last day of work by
                  sending them to the Recycle Bin. 8




7
        Plaintiffs do not dispute these allegations in their counterstatement of facts.
8
       The Maragell Report acknowledges that Johnston may have accessed these files for Buzan.
Naples’ personal files were in a password-protected folder, and Johnston “had access to the folder
by default as the administrator.” App. vol. 2, 218.


                                                   7
         Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 8 of 31




                 c. Inserted three additional external USB storage devices into the
                    Buzan laptop on his last day of work, thereby giving him the
                    opportunity to copy additional files off of the Buzan laptop.

                 d. Accessed his Gmail account on multiple occasions between his
                    last day of work and August 8, 2019 prior to returning the Buzan
                    laptop, which provided him with yet another opportunity to
                    exfiltrate React’s property.

                 e. Factory reset his company iPhone, thereby permanently deleting
                    all its contents.

Id. at 219–20.

                 ii.    Lacey Walker and Device Production

       In November 2020, we directed the parties to “agree upon a single computer forensic expert

for all forensic computer fact purposes in this case.” Order 1, ECF No. 38. We also ordered

Defendants to “make available to such expert for forensic copying and evaluation, each and every

smart phone, cell phone, desktop computer, laptop computer, electronic notebook and electronic

data storage device . . . which at any time . . . Buzan . . . owned or used, for business purposes,

during his employment with REACT . . . and/or his employment with CDS . . . and on which he

placed or stored any business information, including, without limitation, telephone numbers and/or

contact information of customers and potential customers of REACT.” Id. at 1–2.

       The parties retained Lacey Walker as the neutral forensic expert. Pls.’ Mem. Ex. R, at 2,

ECF No. 80-2. Walker examined five of Buzan’s devices—a laptop, 9 an external hard drive, an

iPhone, and two iPads—“for activities involving the allegation of misappropriation of confidential

business information.” Id. He issued his first report on February 15, 2021 (the “First Walker

Report”). Id.



9
       This is not the same laptop that was examined in the Maragell Report. Walker inspected a
Microsoft Surface laptop; Maragell examined an HP ZBook. Compare Pls.’ Mem. Ex. R, at 2,
with App. vol. 2, 215.


                                                 8
         Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 9 of 31




       Walker concluded that the laptop’s operating system “was installed or reinstalled on

November 19, 2020.” Id. at 3. This prevented Walker from identifying all the “USB devices [that]

were attached to the computer.” Id. Nevertheless, he identified three USB devices that were

attached to the laptop:




Id. at 4. He also detected content that “was copied from the laptop to the . . . external hard drive,”

as well as “deleted content on both the laptop and external hard drive.” Id. at 6.

       The First Walker Report prompted a wave of motion practice by Plaintiffs. In their

estimation, the First Walker Report “establishe[d] that information which Mr. Buzan clearly

obtained while he was the Chief Executive Officer of REACT found its way onto Comstock’s

computer.” Letter 1, ECF No. 45. To that end, Plaintiffs requested further investigation. They

found support in the Court’s January 31, 2020 order, which instructed Defendants not to “destroy,

discard, overwrite, or alter any electronically stored material which refers or relates to Jon Buzan,

Jerry F. Naples, Jr., and/or REACT . . . or a REACT customer known as ‘Roizman,’ on any

computer, cellphone, or electronic storage device owned or in the possession, custody, and control

of defendants, or anyone acting in concert with them.” Order, ECF No. 4. Plaintiffs argued that

Buzan violated this order by overwriting his laptop’s operating system in November 2020. Letter

2, ECF No. 45.

       Over Defendants’ objections, see Letter, ECF No. 51, we ordered Walker “to conduct

further investigation.” Order, ECF No. 55.

       At the same time, Plaintiffs argued that Buzan failed to provide Walker “all storage devices

that [he] used for business while employed by either Plaintiff or Comstock.” Letter 2, ECF No.


                                                  9
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 10 of 31




54. Though Buzan affirmed that he did so, Plaintiffs challenged the veracity of this statement. See

Letter 2, ECF No. 54 (“It is clear that those Certifications are false.”). Plaintiffs’ argument focused

on the interaction between the Maragell Report and the First Walker Report. The Maragell Report

identified eight storage devices that Buzan inserted into his REACT-issued laptop: 10




See Br. Ex. B, at 24, ECF No. 66-2. However, for purposes of the First Walker Report, Buzan

surrendered only the Seagate hard drive for examination—he did not produce the other seven USB

devices identified by Maragell. See Letter 2, ECF No. 54 (“The neutral expert’s report states that

defendants gave to him only three storage devices and of those three, only one is included in the

eight defendant Buzan used when employed by Plaintiff.”).

       Buzan subsequently submitted another affidavit, reiterating that he does “not know the

whereabouts of any USB devices which have been identified in [the Maragell Report] and which

have not already been produced.” Buzan Aff. ¶ 13, ECF No. 66-1. He further affirmed that he did

“not place or store any business information” on the two “USB DISK 2.0 USB Devices” 11 and one

“Generic Flash Disk USB Device” identified in the Maragell Report. Id. ¶¶ 6, 10. In reliance on

this affidavit, we rejected Plaintiffs’ request to reopen Buzan’s deposition, and instead allowed



10
      Notably, two of these devices were last used in 2018, well before Buzan allegedly
misappropriated REACT’s trade secrets.
11
       Buzan hypothesizes that he attempted to download “Quicken files” on one of these devices.
Buzan Aff. ¶¶ 8–9, ECF No. 66-1. His Quicken account contained information about his “personal
finances.” Pls.’ Mem. Ex. B, at 113, ECF No. 80-1.


                                                  10
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 11 of 31




Plaintiffs to serve additional interrogatories. See Pls.’ Mem. Ex. V, ECF No. 80-2 (Buzan’s

objections and responses to the additional interrogatories).

        Meanwhile, Walker prepared his supplemental forensic report (the “Second Walker

Report”). Pls.’ Mem. Ex. S, ECF No. 80-2. Walker “did not observe any evidence that suggested

that [Buzan] initiated the [operating system] updates” on his Microsoft Surface laptop. Id. at 3.

He also “analyzed the laptop in order to identify any evidence of file wiping or data destruction”

and “did not observe any evidence suggesting that a tool was used to perform this operation.” Id.

at 5.

        E.     Procedural History

        Presently before the Court are the following motions: (1) Plaintiffs’ Motion for Sanctions 12

(ECF Nos. 52–53); (2) Defendants’ Motions for Summary Judgment (ECF Nos. 76–77, 86); and

(3) Defendants’ Motion to Strike (ECF No. 85). Plaintiffs oppose the Motions for Summary

Judgment and to Strike (ECF Nos. 80, 87). The Court held oral argument on July 19, 2021. See

ECF No. 88. We focus first on summary judgment before turning to the other motions.

II.     MOTION FOR SUMMARY JUDGMENT

        A.     Standard

        Summary judgment is properly granted when there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

Facts are material if they “might affect the outcome of the suit under the governing law.”

Physicians Healthsource, Inc. v. Cephalon, Inc., 954 F.3d 615, 618 (3d Cir. 2020) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A dispute as to those facts is genuine




12
         Defendants did not file a formal brief in opposition. They instead responded in a series of
letters. See Letter, ECF No. 63; Letter, ECF No. 67.


                                                 11
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 12 of 31




if the “evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Id.

(quoting Anderson, 477 U.S. at 248). “We view all the facts in the light most favorable to the

nonmoving party and draw all inferences in that party’s favor.” Id. (internal quotation marks and

citation omitted).

       The party moving for summary judgment must first “identify[] those portions of the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, which it believes demonstrate the absence of a genuine issue of material fact.”

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks omitted). In response,

the nonmoving party must “designate specific facts showing that there is a genuine issue for trial.”

Id. at 324 (internal quotation marks omitted). “The mere existence of a scintilla of evidence in

support of the [nonmovant’s] position will be insufficient; there must be evidence on which the

jury could reasonably find for the [nonmovant].” Daniels v. Sch. Dist. of Phila., 776 F.3d 181,

192 (3d Cir. 2015) (quoting Anderson, 477 U.S. at 252); see also Berckeley Inv. Grp., Ltd. v.

Colkitt, 455 F.3d 195, 201 (3d Cir. 2006) (“In this respect, summary judgment is essentially ‘put

up or shut up’ time for the non-moving party . . . .”).

       B.      Defendants’ Arguments

       Defendants’ Motions for Summary Judgment effectively double as backdoor motions in

limine. 13 That is, they ask that we exclude evidence concerning Plaintiffs’ damages and grant

summary judgment on that basis. See, e.g., Def.’s Mem. Summ. J. 6, ECF No. 77-2; Def.’s Mem.

Summ. J. 3–4, ECF No. 76-1.




13
       Indeed, Comstock’s motion is styled as a “Motion for Summary Judgment and to Exclude
Undisclosed Damages, Trade Secret, and Expert Evidence.” Def.’s Mot. Summ. J. 1, ECF No. 77
(emphasis added).



                                                 12
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 13 of 31




        Relevant here are Federal Rules of Civil Procedure 26 and 37. Rule 26 requires a plaintiff

to disclose “a computation of each category of damages” plus “the documents or other evidentiary

material . . . on which each computation is based.” FED. R. CIV. P. 26(a)(1)(A)(iii). 14 Rule 37

outlines the consequences for failing to comply with Rule 26: “If a party fails to provide

information . . . as required by Rule 26(a) or (e), the party is not allowed to use that information

. . . at trial, unless the failure was substantially justified or is harmless.” FED. R. CIV. P. 37(c)(1)

(emphasis added). “In addition to or instead of this sanction,” the court may (1) “order payment

of the reasonable expenses, including attorney’s fees, caused by the failure”; (2) “inform the jury

of the party’s failure”; and (3) “impose other appropriate sanctions,” including dismissal of the

action. FED. R. CIV. P. 37(c)(1)(A)–(C).

        “Rule 37 is written in mandatory terms, and is designed to provide a strong inducement for

disclosure of Rule 26(a) material.” Aetna Inc. v. Mednax, Inc., No. 18-2217, 2021 WL 949454, at

*4 (E.D. Pa. Mar. 12, 2021) (quoting Newman v. GHS Osteopathic, Inc., Parkview Hosp. Div., 60

F.3d 153, 156 (3d Cir. 1995)). Nevertheless, a party can overcome this “automatic sanction,” FED.

R. CIV. P. 37 advisory committee’s note to 1993 amendment, by showing “that a Rule 26

contravention was ‘substantially justified or . . . harmless.’” Aetna, 2021 WL 949454, at *4 (citing

Lamb v. Montgomery Twp., 734 F. App’x 106, 110 (3d Cir. 2018)).

        Third Circuit courts must consider five factors before excluding evidence for failure to

comply with Rule 26: “(1) the prejudice or surprise of the party against whom the excluded

evidence would have been admitted; (2) the ability of the party to cure that prejudice; (3) the extent




14
        Rule 26 also imposes a continuing duty to supplement these disclosures “in a timely
manner if the party learns that in some material respect the disclosure . . . is incomplete or incorrect,
and if the additional or corrective information has not otherwise been made known to the other
parties during the discovery process or in writing.” FED. R. CIV. P. 26(e)(1)(A).


                                                   13
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 14 of 31




to which allowing the evidence would disrupt the orderly and efficient trial of the cases or other

cases in the court; [] (4) bad faith or willfulness in failing to comply with a court order or discovery

obligation; and, (5) the importance of the evidence to the proffering party.” Id. (internal quotation

marks and citations omitted).

        “[E]xclusion of critical evidence is an extreme sanction, not normally to be imposed absent

a showing of willful deception or flagrant disregard of a court order by the proponent of the

evidence.” Konstantopoulos v. Westavco Corp., 112 F.3d 710, 719 (3d Cir. 1997) (internal

quotation marks and citations omitted); see also ABB Air Preheater, Inc. v. Regenerative Env’t

Equip. Co., Inc., 167 F.R.D. 668, 671 (D.N.J. 1996) (“The Third Circuit has, on several occasions,

manifested a distinct aversion to the exclusion of important testimony absent evidence of extreme

neglect or bad faith on the part of the proponent of the [evidence].” (citations omitted)). That being

said, “[e]ven if there is no evidence of bad faith, where an oversight is not rationally explained and

is surely prejudicial, exclusion is appropriate.” Aetna, 2021 WL 949454, at *4 (internal quotation

marks and citation omitted); see, e.g., Mercedes Benz USA LLC v. Coast Auto. Grp. Ltd., No. 99-

3121, 2008 WL 4378294, at *5 (D.N.J. Sept. 23, 2008) (“Strategic manipulation of the discovery

process, especially with regard to such critical disclosures as the theory of damages is the ill toward

which Rule 26 and Rule 37 are aimed.” (citing Tarlton v. Cumberland Cnty. Corr. Facility, 192

F.R.D. 165, 168–69 (D.N.J. 2000))).

        Defendants ask that we exclude “any lost profits evidence . . . that was not properly

disclosed during discovery.” Def.’s Mem. Summ. J. 19, ECF No. 77-2. This would effectively

mandate summary judgment. In support of their argument, Defendants describe Plaintiffs’ conduct

during discovery. Below is a timeline of the relevant events.




                                                  14
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 15 of 31




                i.      Plaintiffs’ Initial Disclosures

        In their initial disclosures, Plaintiffs described their damages as “lost profits from business

which Mr. Buzan unlawfully diverted to Comstock,” plus damages “due to” Buzan’s invasion of

Naples’ privacy. App. vol. 2, 277. As to the former, Plaintiffs were “unable to calculate [their]

damages . . . because [they were] not fully aware of all of the business that [they] lost due to Mr.

Buzan’s unlawful acts.” Id. (emphasis added). As to the latter, Plaintiffs noted that “damages for

the invasion of . . . privacy is [sic] not quantifiable but must be determined by a jury.” Id. Plaintiffs

never supplemented their initial disclosures. DSOF ¶ 61. This conduct, Defendants contend,

violates Rule 26. See Def.’s Mem. Summ. J. 3–4, ECF No. 77-2; see also Gomez v. Markley, No.

07-868, 2011 WL 112886, at *2 (W.D. Pa. Jan. 13, 2011) (“[T]o fulfill the initial disclosure

requirement, a party must provide a computation supported by documents.” (citation omitted));

Stemrich v. Zabiyaka, No. 1:12-cv-1409, 2013 WL 4080310, at *1 (M.D. Pa. Aug. 13, 2013)

(“[S]imply reciting a dollar figure clearly is not enough.” (citations omitted)).

                ii.     Documentary Discovery

        In their first set of interrogatories, Defendants asked Plaintiffs to identify the type and

amount of their damages.         App. vol. 2, 184.        Plaintiffs did not respond; instead, they

“incorporate[d] by reference the settlement demand previously submitted to Defendants.” Id. at

198. That settlement demand acknowledged “lost profits” in the amount of $200,000. 15 Id. at 279.

Plaintiffs never supplemented their interrogatory response. DSOF ¶ 64.

        Defendants then submitted additional interrogatories to Plaintiffs, requesting a detailed




15
       The demand letter also states that “[n]othing said in this letter may be used in evidence for
any purpose.” App. vol. 2, 279.


                                                   15
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 16 of 31




breakdown of damages. App. vol. 2, 233; see also DSOF ¶ 65. 16 Plaintiffs only responded after

a motion to compel. See DSOF ¶ 77. REACT answered that while it “has not yet determined [its]

entire and complete financial damages,” it “asserts damages in excess of $1,297,227.00.” App.

vol. 2, 258–59. REACT also directed Defendants to the following chart (App. vol. 3, 330, ECF

No. 78-3) that was produced in discovery:




       Defendants correctly highlight that the above chart displays lost revenue—not lost profits. 17

They then note that “[l]ost revenue is not a damage,” and that “[p]arties can only recover net lost

profits.” Def.’s Mem. Summ. J. 8, ECF No. 77-2. Plaintiffs do not dispute this point. See Pls.’

Mem. 13, ECF No. 80 (“It is, of course, true that revenue is not a proper measure of damages.”).




16
        Specifically, Defendants “requested that REACT provide the amount of damages being
sought for each count; the method of calculation for each element of damages; the basis for
claiming that each category of damages were caused by the defendants; to the extent any lost
revenue was sought, the identity of any current or former REACT clients that caused such loss
(including the name of the lost project and amount of money related to each project); and all
documents related to such damages.” DSOF ¶ 65.
17
      Defendants also demonstrate that several of the documents identified in the “REACT DOC
NO” column do not substantiate the accompanying lost revenue values. DSOF ¶ 80.


                                                16
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 17 of 31




               iii.    Deposition Testimony

       Naples testified as REACT’s Rule 30(b)(6) witness, but he could not articulate the

company’s damages. Noting that he was perhaps “unprepared,” he testified that, “to give you a

hard number is really not possible at this time.” App. vol. 1, 27, 30; see also id. at 30–31 (“So the

actual monetary damages are not, they’re not easy to calculate. They’re not set.”).

       Naples also alleged that REACT lost business from three clients—Roizman, Winneg, and

Shift Capital—but could only identify one specific lost project, the Roizman Project. Id. at 26–

27. Naples offered to file a “supplemental” with further detail on these topics, but never did so.

Id. at 30, 33; see also DSOF ¶ 70.

               iv.     Summary

       As a result, Defendants argue that “REACT has never disclosed: (1) a lost profit

calculation (or any damages calculation), (2) categories of damages (aside from REACT’s lost

profits), (3) quantity of damages for each category, count, or defendant, (4) its saved expenses or

costs, or (5) the alleged actions which caused damages.” Def.’s Mem. Summ. J. 6, ECF No. 77-2

(emphasis added); see also Def.’s Reply Mem. Summ. J. 6, ECF No. 86 (“Plaintiffs never disclosed

their damages theory, their calculation of damages, or any supporting evidence.”).

       C.      Plaintiffs’ Arguments

       Plaintiffs vigorously dispute Defendants’ argument. In its counterstatement of facts,

REACT asserts that it “timely disclosed its theory of damages in its Complaint and in its Rule 26

disclosures as including the illicit profit which Comstock had made on business it acquired by

trading on REACT’s trade secret[s] and confidential information obtained from Buzan.” PRSOF

¶¶ 58–70 (emphasis added). Importantly, REACT is not saying that it disclosed its own lost

profits—rather, it is reorienting its damages theory around a disgorgement of Comstock’s profits.




                                                 17
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 18 of 31




See Def.’s Reply Mem. Summ. J. 6 (recognizing that Plaintiffs invoked “a brand-new theory [of

damages]: disgorgement of Comstock’s profit on the Roizman Project”).

       REACT nevertheless claims that it raised, and then substantiated, this disgorgement theory

in both the Complaint and during Buzan’s deposition. PRSOF ¶¶ 58–70. Indeed, the Complaint

repeatedly requests “[d]amages or disgorgement in the amount that Defendants have been unjustly

enriched,” see, e.g., Compl. ¶ 33(c), and Buzan estimated that Comstock’s profit on the Roizman

Project was “[o]ver $100,000, under $200,000.” Pls.’ Mem. Ex. B, at 135, ECF No. 80-1.

       D.      Discussion

       With the parties’ arguments in mind, we now turn to the case law cited by the parties. Third

Circuit courts have granted motions in limine to exclude damages evidence. For example, in

Young v. Pleasant Valley School District, plaintiffs disclosed documents supporting certain

damages one month before trial. No. 3:07-cv-854, 2011 WL 1485648, at *1 (M.D. Pa. Apr. 19,

2011); see Def.’s Mem. Summ. J. 6–7, ECF No. 77-2 (discussing Young). Defendants accordingly

sought to exclude testimony on these categories of damages. Young, 2011 WL 1485648, at *1.

The court granted the request, finding that plaintiffs’ conduct violated Rule 26. Id. It further noted

that “[f]ailing to quantify—or even identify—categories of damages until the eve of trial impedes

the opposing party’s ability to place a reasonable estimated value on the case and creates the danger

of trial by ambush.” Id. at *2.

       Defendants here are not seeking exclusion of particular documents or testimony, so Young

is not exactly analogous. Rather, Defendants ask that we exclude “any lost profits evidence,”

which is a much broader request. Def.’s Mem. Summ. J. 19, ECF No. 77-2 (emphasis added).

       Nevertheless, Szusterman v. Amoco Oil Co., offers support for Defendants’ request. 112

F. App’x 130 (3d Cir. 2004); see Def.’s Mem. Summ. J. 7, ECF No. 77-2 (citing Szusterman).




                                                 18
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 19 of 31




There, plaintiff “failed to provide [defendant] with the basis for his damage claims or experts’

valuations of the alleged damages.” Szusterman, 112 F. App’x at 131. Despite repeated requests

from defendant, plaintiff “did not furnish any facts or methodology based on which he calculated

his alleged damages.” Id. (emphasis added). On these facts, defendant moved to preclude plaintiff

“from offering evidence concerning damages and requested summary judgment.” Id. The District

Court granted the motion and dismissed the case, and the Third Circuit affirmed. Id. at 131–32.

The Third Circuit agreed that plaintiff’s “failure to provide required information was not only

unjustified, but was prejudicial to [defendants].” Id. at 132.

       Aetna Inc. v. Mednax, Inc. provides similar guidance. See 2021 WL 949454; see also

Def.’s Mem. Summ. J. 7, ECF No. 77-2 (discussing Aetna). There, after fact discovery closed,

plaintiff submitted the report of its damages expert. 2021 WL 949454, at *1. The report offered

two damages theories: (1) the amount that plaintiff overpaid defendant due to defendant’s

overbilling; and (2) the amount that plaintiff overpaid third party hospitals due to defendant’s

overbilling. See id. at *2. Defendant moved to strike the second damages theory because plaintiff

“fail[ed] to timely disclose that it was seeking damages for the amounts it paid to hospitals” and

“repeatedly denied during fact discovery that it sought such recovery.” Id. The District Court

granted defendant’s motion and precluded plaintiff “from introducing evidence in support of any

recovery of hospital payments.” Id. at *7. It emphasized that plaintiff “has not explained why its

failure to timely disclose that it sought to recover damages for hospital payments was harmless nor

provided a substantial justification for why it failed to disclose this information.” Id. at *5. For

example, neither the complaint 18 nor plaintiff’s initial disclosures “specified that [plaintiff] sought



18
        The Aetna complaint made a passing reference to “inflated payments to hospitals.” See
Aetna, 2021 WL 949454, at *1. This mirrors the passing references to “disgorgement” in the
instant Complaint. See, e.g., Compl. ¶ 33(c).


                                                  19
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 20 of 31




to recover hospital payments.” Id. And plaintiff’s 30(b)(6) witness “did not testify that [plaintiff]

sought to recover hospital payments.” Id. at *8. 19

       This case law suggests that Plaintiffs should be precluded from introducing evidence on

either their initial lost profits theory of damages or their new disgorgement theory. Plaintiffs’

initial disclosures, interrogatory responses, and 30(b)(6) testimony undoubtedly fall short and were

never supplemented. We therefore turn to the five factors that must be considered before excluding

evidence for failure to comply with Rule 26. See Aetna, 2021 WL 949454, at *4; see also Nicholas

v. Pa. State Univ., 227 F.3d 133, 148 (3d Cir. 2000); Hill v. TD Bank, NA, 586 F. App’x 874, 879

(3d Cir. 2014). With one exception, they each support the exclusion of damages evidence here.




19
        Defendants cite two additional cases as persuasive authority. See Def.’s Mem. Summ. J.
7–8, ECF No. 77-2. Both share factual similarities with the instant case. In Brandt Indus., Ltd. v.
Pitonyak Mach. Corp., the court precluded defendant “from presenting evidence or arguments at
trial concerning specific computation of its alleged damages.” No. 1:10-cv-0857, 2012 WL
4027241, at *2 (S.D. Ind. Sept. 12, 2012). There, defendant’s initial disclosures stated that
defendant “has no damages computations or supporting documents at this time.” Id. (internal
quotation marks omitted). Defendant never “supplemented its Rule 26(a) disclosures or identified
any damage computations or supporting documents following the submission of its initial
disclosures.” Id. And the defendant’s 30(b)(6) witness “did not set forth any specific damage
computations supported by documentary evidence.” Id.

       Similarly, in Veritas Operating Corp. v. Microsoft Corp., defendant “never provided . . . a
computation or an explanation of its [damages] theory” for its counterclaim. No. 2:06-cv-00703,
2008 WL 657936, at *6 (W.D. Wash. Jan. 17, 2008). Plaintiff accordingly sought to bar defendant
from seeking damages. Id. The court sided with plaintiff and prevented defendant from submitting
“any evidence regarding any computation for damages . . . whether via motion or at trial.” Id. at
*26 (internal quotation marks omitted). Defendant did not dispute that it failed “to provide any
computation of damages or any other damages analysis.” Id. at *25. Rather, it argued that it would
prove damages through testimony of its expert witness. Id. This argument was unavailing and did
not “cure [defendant’s] failure to disclose any computation of damages or any other damages
analysis as required by the rules.” Id. And because defendant was precluded from introducing
damages evidence, the court entered summary judgment for plaintiff. Id. at *34; see also Veritas
Operating Corp. v. Microsoft Corp., No. C06-0703-JCC, 2008 WL 687116, at *1 (W.D. Wash.
Mar. 11, 2008) (confirming entry of summary judgment for plaintiff).


                                                 20
         Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 21 of 31




                i.     Prejudice or surprise of the party against whom the excluded evidence
                       would have been admitted

        Defendants have been prejudiced by Plaintiffs’ discovery shortcomings. They correctly

note that “[a]ny evidence on damages will prejudice Defendants because Plaintiffs failed to

disclose those amounts in their Complaint, in their Initial Disclosures, or in discovery.” Def.’s

Mem. Summ. J. 6, ECF No. 77-2; see also Def.’s Reply Mem. Summ. J. 8. As to the new

disgorgement theory, “CDS has received no discovery on this theory, was afforded no opportunity

to obtain an expert to opine on it, could not rebut it, and still does not know how Plaintiffs calculate

damages.” Def.’s Reply Mem. Summ. J. 8. And as to the lost profit theory, Plaintiffs’ ultimate

estimate of $1,297,227 stems from a chart showing lost revenue—not lost profit. Id. at 7; see also

Power Restoration Int’l, Inc. v. PepsiCo, Inc., No. 12-1922, 2015 WL 1208128, at *4 (E.D. Pa.

Mar. 17, 2015) (“Although lost profits need not be established with mathematical certainty, they

must be established with a fair degree of probability.” (internal quotation marks and citation

omitted)). 20




20
        Buzan’s estimation that Comstock received “[o]ver $100,000, under $200,000” in profits
from the Roizman Project also does not cure Plaintiffs’ discovery failings. Pls.’ Mem. Ex. B, at
135, ECF No. 80-1. Plaintiffs characterize this evidence as “fact testimony” probative of
REACT’s lost profits and sufficient to survive summary judgment. Pls.’ Mem. 11, ECF No. 80
(emphasis in original). This argument strains credulity. First, Buzan acknowledged that he did
not have the “forensics” of the deal and was merely approximating its profit value. Pls.’ Mem.
Ex. B, at 135, ECF No. 80-1; see also id. at 136 (“I didn’t do foresnics to know what our costs on
every job were for Roizman.”). Second, and perhaps most importantly, Plaintiffs miss the point:
even if this was rock solid testimony, Plaintiffs never disclosed that they were calculating their
lost profits damages by way of the profits that Comstock received for the Roizman Project.
Plaintiffs state that Defendants “had ample notice” of this theory—but Plaintiffs never
supplemented their initial disclosures or interrogatory responses to make that clear. As Plaintiffs
acknowledge, “[t]he types of evidence that can be used to prove lost profits include past profits in
an established business, profits made by competitors, and expert opinion.” Pls.’ Mem. 7, ECF No.
80 (citing Mass. Bonding & Ins. Co. v. Johnston & Harder, Inc., 22 A.2d 709, 714 (Pa. 1941)).
Only now, in their summary judgment opposition briefing, do Plaintiffs indicate how they intend
to prove lost profits. We cannot countenance this dilatory conduct.


                                                  21
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 22 of 31




                ii.     The ability of the party to cure that prejudice

        Plaintiffs cannot cure prejudice “without reopening fact discovery, but fact discovery has

long since closed.” Aetna, 2021 WL 949454, at *6. As in Aetna, reopening discovery would be

inappropriate here because it “would expose [Defendants] to substantial expense as it revisits

discovery requests.” Id.

                iii.    The extent to which allowing the evidence would disrupt the orderly and
                        efficient trial of the case or other cases in the court

        For the same reason discussed with reference to the second factor, this third factor also

supports exclusion. See id. (collapsing second and third factors into a single inquiry). Reopening

discovery to allow further investigation into Plaintiffs’ damages would undoubtedly have a

disruptive effect, as trial is scheduled to begin in less than two months.

                iv.     Bad faith or willfulness in failing to comply with a court order or discovery
                        obligation

        Plaintiffs do not offer a “reasonable explanation for [their] failure to disclose [their]

calculation of damages.” Mercedes Benz, 2008 WL 4378294, at *4. “At worst,” this suggests bad

faith; “at best, it was a willful strategic decision.” Id.; see also Tarlton, 192 F.R.D. at 169

(“Litigants are warned not to indulge in gamesmanship with respect to the disclosure obligations.”

(internal quotation marks and citation omitted)).

                v.      The importance of the evidence to the proffering party

        This element weighs heavily in Plaintiffs’ favor. Cf. ZF Meritor, LLC v. Eaton Corp., 696

F.3d 254, 299 (3d Cir. 2012) (“[W]ithout additional damages calculations, it is clear that Plaintiffs

will be unable to pursue damages . . . .”). 21




21
        Evidence of Plaintiffs’ damages is no less important to Defendants, who must defend
against allegations that they were unjustly enriched by the misappropriation of trade secrets.


                                                  22
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 23 of 31




               vi.     We will grant summary judgment on Count I because Plaintiffs cannot
                       prove damages

       On balance, these factors point toward the exclusion of damages evidence—whether

propounded in support of Plaintiffs’ original lost profits theory or their new disgorgement theory.

Still, we must determine whether Plaintiffs’ discovery failure “was substantially justified or is

harmless.” FED. R. CIV. P. 37(c)(1).

       Plaintiffs contend that its conduct meets this standard because disclosure of “Comstock’s

ill-gotten profit . . . was not possible until Buzan was deposed and, therefore, any delay in

informing Defendants of REACT’s damage claim was ‘substantially justified.’ For the same

reason, Defendants were not harmed by any delay as their profit on such business was always

known to them.” Pls.’ Mem. 10–11, ECF No. 80. This argument proves too much. If accepted,

then a plaintiff could merely plead disgorgement, fail to specify any facts or a methodology that

substantiate those damages, and then, on the eve of trial, claim that its conduct is harmless because

defendants “always know[]” the extent of their supposedly ill-gotten gains.

       Without proof of damages, Plaintiffs’ sole federal claim cannot survive summary

judgment. 22

               vii.    Summary judgment is also appropriate on Count I because Plaintiffs have
                       not identified any trade secrets

       We note that the federal Defend Trade Secrets Act also provides for injunctive relief, see

18 U.S.C. § 1836(b)(3)(A), and Plaintiffs request “[t]emporary, preliminary and permanent

injunctive relief.” Compl. ¶ 33(f). The parties do not discuss the possibility of injunctive relief.



22
       In Count I, Plaintiffs allege that Buzan and Comstock violated the Defend Trade Secrets
Act, 18 U.S.C. § 1836 et seq. “Regarding remedies, under the federal Defend Trade Secrets Act
this Court may award damages based on actual losses or unjust enrichment.” T.H. Glennon Co. v.
Monday, No. 18-30120-WGY, 2020 WL 1270970, at *16 (D. Mass. Mar. 17, 2020) (citing 18
U.S.C. § 1836(b)(3)(B)).


                                                 23
         Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 24 of 31




In any event, such relief would be unavailable, as Plaintiffs’ federal claim fails for another reason:

Plaintiffs have not identified any trade secrets. See Def.’s Mem. Summ. J. 15, ECF No. 77-2.

        To establish a violation of the Defend Trade Secrets Act (DTSA), a plaintiff must prove:

“(1) the existence of a trade secret, defined generally as information with independent economic

value that the owner has taken reasonable measures to keep secret; (2) that is related to a product

or service used in, or intended for use in, interstate or foreign commerce; and (3) the

misappropriation of that trade secret, defined broadly as the knowing improper acquisition, or use

or disclosure of the secret.” Oakwood Laboratories LLC v. Thanoo, 999 F.3d 892, 905 (3d Cir.

2021) (internal quotation marks and citations omitted). “[A] protected trade secret [is] information

that: (a) the owner has taken reasonable means to keep secret; (b) derives independent economic

value, actual or potential, from being kept secret; (c) is not readily ascertainable by proper means;

and (d) others who cannot readily access it would obtain economic value from its disclosure or

use.” Freedom Med. Inc. v. Whitman, 343 F. Supp. 3d 509, 518–19 (E.D. Pa. 2018) (internal

quotation marks and citations omitted).

        Plaintiffs “only particularized the Roizman [Project] proposal as a trade secret.” Def.’s

Mem. Summ. J. 16, ECF No. 77-2; DSOF ¶ 54 (“REACT’s alleged trade secrets are thus limited

to the Roizman [Project] Proposal.”).       Indeed, Plaintiffs do not dispute this point in their

counterstatement of facts. See PRSOF ¶¶ 40–57.

        The problem for Plaintiffs is that they did not maintain the secrecy of the proposal; instead,

they “disclosed it to Roizman—and Roizman was under no restrictions against its use.” Def.’s

Reply Mem. Summ. J. 12; see DSOF ¶¶ 55–57; see also Nat’l Risk Mgmt., Inc. v. Bramwell, 819

F. Supp. 417, 432 (E.D. Pa. 1993) (holding that “information . . . freely given out to prospective

clients” is not a trade secret).




                                                 24
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 25 of 31




       Plaintiffs attempt to reframe the issue. Whereas Defendants characterize the Roizman

Project proposal as consisting of pure pricing information, see Def.’s Mem. Summ. J. 17, ECF No.

77-2, Plaintiffs emphasize “that it took REACT months and that REACT incurred costs to acquire

the information necessary to prepare the . . . proposal.” PRSOF ¶¶ 40–57. This is a distinction

with a difference, as the Third Circuit “has distinguished between pure pricing information, readily

obtainable from other sources, and proprietary pricing formulae derived from a ‘range of data

relat[ed] to materials, labor, overhead, and profit margin,’ which is entitled to protection as a trade

secret.” Freedom Med., 343 F. Supp. 3d at 519 (quoting SI Handling Sys., Inc. v. Heisley, 753

F.2d 1244, 1260 (3d Cir. 1985)); see also Nat’l Risk Mgmt., 819 F. Supp. at 431 (“[P]rotection has

been extended to . . . the costing and pricing information of an employer’s business plans . . . and

the terms of specific customer accounts including contract expiration dates and revenues.” (citation

omitted)).

       Judge Beetlestone explored this distinction in Freedom Medical Inc. v. Whitman, 343 F.

Supp. at 518–20. There, the plaintiff contended that “spreadsheets containing [its] pricing

information constitutes a trade secret.” Id. at 518. These “pricing schedules” were “the product

of [plaintiff’s] proprietary financial model” and “comprehensive budgeting process.” Id. at 520.

And while plaintiff’s customers had access to “price information for a given product,” they did not

“have access to the compiled pricing information organized into readily accessible spreadsheets.”

Id.

       On these facts, the pricing schedules were held to be protected trade secrets. Id. Judge

Beetlestone emphasized the above-mentioned distinction: “pure pricing information is not

protectable because that information is known to the customer, ‘who has every right to disclose

this information, if it so chooses, to inquiring competitors of the plaintiff.’” Id. at 519 (quoting




                                                  25
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 26 of 31




Tyson Metal Prod., Inc. v. McCann, 546 A.2d 119, 122 (Pa. Super. Ct. 1988)). By contrast, “the

compilation of [pricing] information—its aggregation and organization into the spreadsheets”

tends to receive trade secret protection, particularly where “the compilation of information is not

readily obtainable from publicly available sources.” Id. (quoting Amerisourcebergen Drug Corp.

v. Am. Associated Druggists, Inc., No. 05-5927, 2008 WL 248933, at *25 (E.D. Pa. Jan. 29, 2008));

see also Nat’l Risk Mgmt., 819 F. Supp. at 430 (recognizing trade secret status of “customer lists

and customer information which have been compiled” by a firm because they “represent[] a

material investment of employer’s time and money” (quoting Morgan’s Home Equip. Corp. v.

Martucci, 136 A.2d 838, 842–43 (Pa. 1957))).

       We find that the Roizman Project proposal is pure pricing information, and not a

protectable compilation of information. Unlike the documents in Freedom Medical, the proposal

was already known and made available to Roizman, who had “every right to disclose this

information” to Plaintiffs’ competitors. Freedom Med., 343 F. Supp. 3d at 519 (internal quotation

marks and citation omitted). Indeed, “all clients to whom REACT provided proposals were free

to use those proposals however they chose.” App. vol. 2, 105 (emphasis added); see also DSOF ¶

55. Plaintiffs do not dispute this point in their counterstatement of facts. 23 See PRSOF ¶¶ 40–57.



23
        Plaintiffs further emphasize that the “information necessary to prepare the . . . proposal,”
PRSOF ¶¶ 40–57, is a trade secret: “By stealing REACT’s work, Comstock short circuited the
time and expense that otherwise would have been required to submit a proposal to Roizman.” Pls.’
Mem. 32, ECF No. 80. To be sure, Buzan testified about the work that went into the proposal
while he was a REACT employee: “I would have engaged with administration to produce the
proposals. I would have followed up with the client and had conversations about the proposals. .
. . Based on a separate request by somebody who represented the client, we took samples in one
building to clarify whether the wall materials in the building were asbestos or not. . . . So I believe
as a separate consulting activity, we went into this building and resampled that to supplement the
original survey performed by others.” Pls.’ Mem. Ex. B, at 47, 52–53, ECF No. 80-1. To a certain
extent, this paints the proposal as “the product of a proprietary pricing formulae derived from a
range of data relat[ed] to materials, labor, overhead, and profit margin.” Freedom Med., 343 F.
Supp. 3d at 520 (internal quotation marks and citation omitted). But it does not change the


                                                  26
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 27 of 31




They instead reiterate, in a conclusory fashion and without citation to any documents or testimony,

that “[a]ll of the information REACT acquired to make that proposal possible was the confidential

and trade secret information of REACT.” 24 Id.; see also PharMerica Corp. v. Sturgeon, No. 2:16-

cv-1481, 2018 WL 1367339, at *5 (W.D. Pa. Mar. 16, 2018) (granting summary judgment where

plaintiff “failed to identify a single quality, attribute, or feature of any of the[] alleged trade

secrets”).

        For these reasons, summary judgment is appropriate on Count I. Having dismissed

Plaintiffs’ federal cause of action, we must decide whether to exercise supplemental jurisdiction

over the remaining state law claims. “A district court may decline to exercise supplemental

jurisdiction over a state law claim where ‘the district court has dismissed all claims over which it

has original jurisdiction.’” Pahlavan v. Drexel Univ. Coll. of Med., 438 F. Supp. 3d 404, 428 (E.D.

Pa. 2020) (quoting 28 U.S.C. § 1367(c)(3)). Typically, when “all federal-law claims are eliminated

before trial, the balance of factors to be considered under the pendent jurisdiction doctrine—

judicial economy, convenience, fairness, and comity—will point toward declining to exercise

jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343,

350 n.7 (1988). Given this guidance, we will decline to exercise supplemental jurisdiction over

Plaintiffs’ remaining claims. They will be dismissed without prejudice. See Kach v. Hose, 589

F.3d 626, 650 (3d Cir. 2009).




undisputed—and dispositive—fact that Roizman had “every right to disclose [the proposal] . . . to
inquiring competitors of the plaintiff.” Tyson Metal, 546 A.2d at 122.
24
        To that end, Defendants correctly note that “vague references to . . . information will not
suffice” in identifying a trade secret. Advanced Fluid Sys., Inc. v. Huber, 381 F. Supp. 3d 362,
386 (M.D. Pa. 2019) (citing Synygy, Inc. v. ZS Assocs., No. 07-3536, 2013 WL 3716518, at *2
(E.D. Pa. July 15, 2013)); see also Def.’s Mem. Summ. J. 16, ECF No. 77-2.


                                                27
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 28 of 31




III.   MOTION TO STRIKE

       A.      Standard

       Courts “may strike from a pleading an insufficient defense or any redundant, immaterial,

impertinent, or scandalous matter.” FED. R. CIV. P. 12(f); see also Readmond v. Matsushita Elec.

Corp. of Am., 355 F. Supp. 1073, 1080 (E.D. Pa. 1972) (striking a “new allegation” in “plaintiff’s

answer to defendant’s motion for summary judgment”). For purposes of Rule 12(f), “scandalous

matter is that which casts a derogatory light on someone, uses repulsive language, or detracts from

the dignity of the court.” Roamingwood Sewer & Water Ass’n v. Nat’l Diversified Sales, Inc., 509

F. Supp. 3d 198, 204 (M.D. Pa. Dec. 21, 2020) (internal quotation marks and citations omitted).

Motions to strike “are not favored and usually will be denied unless the allegations have no

possible relation to the controversy and may cause prejudice to one of the parties, or if the

allegations confuse the issues.” Chan v. Barbour, Inc., 263 F. Supp. 3d 521, 524 (E.D. Pa. 2017)

(internal quotation marks and citation omitted).

       B.      Discussion

       Defendants argue that language in Plaintiffs’ opposition briefing is scandalous. Def.’s Mot.

to Strike 7, ECF No. 85-1. The language at issue relates to Thompson’s declaration, in which he

affirms that “Naples stated under oath in the verified complaint that the [Agreement] was void ab

initio.” App. vol. 2, 157. After including this quote in their briefing, Plaintiffs allege the

following:

               It gives Plaintiffs and their counsel no pleasure to attack the veracity
               of another lawyer, but Jubal Thompson is not, and cannot be, telling
               the truth for the simple reason that nowhere in the “verified
               complaint” in the “State Lawsuit,” does Mr. Naples state that the
               Stockholders’ Agreement is void ab initio. Rather, as noted above,
               it is only in the ad damnum clause in one count of that multi-count
               Complaint where the court is asked to find that the Stockholders’
               Agreement is void and then, only as an alternative form of relief.



                                                   28
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 29 of 31




               Clearly, Mr. Thompson never reviewed the Complaint in the state
               court action. Someone told him what to put in his Declaration and
               that someone got it very wrong. Whether the Court thinks it proper
               to act anent Mr. Thompson (and whoever advised him to submit a
               knowingly false Declaration[]) at a minimum, it should give no
               credence to anything contained within his Declaration under the
               maxim Falsas in Unum, Falsas in Omnibus which is precisely the
               instruction that is given to every jury.

Pls.’ Mem. 16–17, ECF No. 80.

       To be sure, Plaintiffs merely asked the Pennsylvania state court to declare the Agreement

void ab initio—absent from the state court complaint are “any statement[s] of material fact” that

the Agreement is void. Pls.’ Mem. 17, ECF No. 80 (emphasis in original). But that does not mean

that Thompson or Comstock’s counsel committed perjury or misrepresented the nature of the state

court proceedings. 25 “Plaintiffs literally state as fact that Mr. Thompson engaged in a criminal

offense (perjury) and that the lawyers advising him engaged in a criminal offense by suborning

such perjury.” Def.’s Mot. to Strike 7. This is a bridge too far, so the language will be stricken.

IV.    MOTION FOR SPOLIATION SANCTIONS

       A.      Standard

       “Spoliation is the destruction or significant alteration of evidence, or the failure to preserve

property for another’s use as evidence in pending or reasonably foreseeable litigation.” Bistrian

v. Levi, 448 F. Supp. 3d 454, 464 (E.D. Pa. 2020) (quoting Paramount Pictures Corp. v. Davis,

234 F.R.D. 102, 110 (E.D. Pa. 2005)). Where, as here, parties allege spoliation of ESI, Federal

Rule of Civil Procedure 37(e) applies. See id. “Rule 37(e) provides that spoliation occurs where

ESI ‘that should have been preserved in the anticipation or conduct of litigation is lost because a

party failed to take reasonable steps to preserve it, and it cannot be restored or replaced through



25
        Recall that Naples, in his deposition for the state court litigation, maintained that the “all
of the terms [of the Agreement] are void.” App. vol. 1, 79–80.


                                                 29
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 30 of 31




additional discovery.’” Id. at 465 (quoting FED. R. CIV. P. 37(e)). If we find spoliation, we then

“determine what sanction to impose.” Id. at 466 (citing Bull v. United Parcel Serv., Inc., 665 F.3d

68, 73 n.5 (3d Cir. 2012)).

       B.      Discussion

       At the outset, we note that Plaintiffs do “not call upon the Court to impose any sanctions.”

Pls.’ Mem. 6, ECF No. 53. Rather, Plaintiffs requested that we reopen discovery to investigate:

(1) Buzan’s alleged failure to produce all the devices specified in our November 2020 order; 26 and

(2) allegations that the operating system on Buzan’s Comstock-issued laptop had been overwritten.

See Pls.’ Mot. for Sanctions 4, ECF No. 52.

       To the extent that Plaintiffs’ motion seeks additional discovery, it is denied as moot.

Indeed, we allowed Plaintiffs to serve additional interrogatories on these issues and directed further

forensic investigation by the neutral expert.

       As a result of this investigation, we are also satisfied that spoliation sanctions would be

inappropriate. Buzan affirmed that he did “not place or store any business information” on the

remaining USB devices that were identified in the Maragell Report but not produced for additional

forensic inspection. Buzan Aff. ¶¶ 6, 10, ECF No. 66-1. Likewise, the Second Walker Report

found no “evidence that suggested that [Buzan] initiated the [operating system] updates” on his

Microsoft Surface laptop. Pls.’ Mem. Ex. S, at 3, ECF No. 80-2. Walker also “analyzed the laptop

in order to identify any evidence of file wiping or data destruction” and “did not observe any



26
        We ordered Defendants to “make available to such expert for forensic copying and
evaluation, each and every smart phone, cell phone, desktop computer, laptop computer, electronic
notebook and electronic data storage device . . . which at any time . . . Buzan . . . owned or used,
for business purposes, during his employment with REACT . . . and/or his employment with CDS
. . . and on which he placed or stored any business information, including, without limitation,
telephone numbers and/or contact information of customers and potential customers of REACT.”
Order 1–2, ECF No. 38.


                                                 30
        Case 2:20-cv-00533-JMG Document 90 Filed 08/13/21 Page 31 of 31




evidence suggesting that a tool was used to perform this operation.” Id. at 5. An “evidentiary

hearing to determine if and what sanctions should be imposed” is therefore unnecessary. Pls.’

Mem. 6, ECF No. 53.

V.     CONCLUSION

       Language in Plaintiffs’ summary judgment opposition briefing is scandalous, so it will be

stricken. Further, we decline to enter sanctions for Defendants’ alleged spoliation of ESI. Finally,

Plaintiffs have not complied with Rule 26, so evidence of their damages is excluded. Plaintiffs

have also failed to identify any trade secrets. For these reasons, summary judgment is warranted

on Plaintiffs’ sole federal claim. Because we will grant summary judgment on this claim, we

decline to exercise supplemental jurisdiction over Plaintiffs’ remaining state law claims. Those

claims are dismissed without prejudice.

       An appropriate order follows.



                                              BY THE COURT:



                                              /s/ John M. Gallagher
                                              JOHN M. GALLAGHER
                                              United States District Court Judge




                                                31
